Title: Abigail Adams to Cotton Tufts, 19 April 1800
From: Adams, Abigail
To: Tufts, Cotton


				
					Dear sir
					Philadelphia April 19 1800
				
				I received Yesterday Yours of April 11th. I wrote to you upon the 17th and inclosed You an order upon the Bank for 5000 Dols You will be so good as to give me the earliest information of Your having received it. I rejoice to learn that the building is like to go on with dispatch and hope it will not take up so Much time as to make it necessary to have Carpenters after the last of May. Mrs Cranch has written me that mr Black has offerd to store mr J Q Adams’s Books in a Chamber which he has no use for. Some of the Boxes were broken & some of the Books lie lose upon the table. those which are in that situation had best be packd again in a New Box, or the Boxes repaird. I will have all the remaining furniture removed as soon as I return, & have Room to take it in—
				I am solisitious for the measure of the hearth as the marble must be made to fit. I would have a wide hearth brick work as far as will look well;
				we had much rain upon saturday and sunday the 13 & 14 of this Month, and a curious appearence in the Mor’g of sunday upon the tubs of water, & in the yard paved with brick. upon the top of the water and upon the Edge of the tubs was a substance resembling flower of Brimstone in the yard where the water had run of. it had left streaks of it, as thick as window glass— it felt like the powder of sulpher it was observed in Many other parts of the city, and I see by the Nyork papers that the same appearence occured there & at the Same time. it was very dark through the night, but I did not hear any Thunder or see any lightning. upon sunday we had both, and have had an unusual share of it for the Season. we dryd some of the powder it burnt, but did not smell—
				I can most sincerely say that I hope Mr strong will be Govenour— not that I think mr Gerry will be a McKean, or that he is what is call’d a Jacobin, but if he should be Elected, the use which would be made of it, by the Jacobins of virgina & this state would be for their purposes exactly the same— they know that he has been brought forward by their Party—and that in opposition to a decidely federal candidate; that tho a man of real integrity, he is not correct in his Ideas of Government, and would very like be guilty of many injudicious measures—which makes me hope that he will not be Elected. I was conversing with the Vice President upon the subject

a few day ago—when the Majority was much in favour of mr Gerry— he observed that he believed mr Gerry would be Elected, for this Reason, that the new England people always stood by & supported their old and tried Friends—that mr Gerry had been long a faithfull public Servant, and for that reason he believed he would receive very great Support. I replied that I had long known mr Gerry, and had a personal friendship for him, that I respected him for his honesty and integrity, but that he had a wrong twist or bias in his Head, and was very obstinate when he once took up an opinion—but I was very certain that he was no Jacobin— thus ended a conversation at which mr Lyston the British Minister happend to be present, and I think no other person— Congress have determined to rise upon the 2d Monday in May—
				I am quite satisfied with your arrangment respecting the shipleys— So is the President. we have the weather very warm now for the season
				I will inclose to you Mr Marshalls speech if I can get it to day, if not the next opportunity— I think you had better take possession of our House & live at Quincy. I do not see but you must be there very constantly—
				My kind Regards to mrs Tufts / affectionatly Yours
				
					A A
				
			